Justice BEATTY.
I dissent. I would affirm the well-reasoned opinion of Judge Short. In my view the majority’s opinion eviscerates the constitutional protection of the Fourth Amendment to the United States Constitution and Article 1, section 10 of the South Carolina Constitution. This record is totally devoid of any facts that would legally justify the stop, let alone the search.
The unadulterated facts are these: The police receive an unreliable anonymous tip of a man on a bicycle possibly selling drugs. A policeman initially observes a cyclist riding his bicycle and subsequently observes him stationary and talking to another male. The policeman does not observe any indication of illegal activity. The two men notice the policeman and discontinue their conversation and proceed to leave. The cyclist pedals toward the policeman, the policeman tells him to stop, the cyclist doesn’t obey, and the policeman takes *118the cyclist to the ground and proceeds to search him. These actions take place in a minority neighborhood in Florence.
It is significant that the policeman could not articulate any legally acceptable suspicion of criminal activity. Two black men holding a conversation in their neighborhood is insufficient to support a Terry v. Ohio4 stop and frisk, even if the neighborhood is branded a “drug area.” United States v. Sprinkle, 106 F.3d 613 (4th Cir.1997). Absent articulable, reasonable suspicion of criminal activity, the police had no right to stop the cyclist and the cyclist had no obligation to stop when told to do so by the policeman. Illinois v. Wardlow, 528 U.S. 119, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000).
I would affirm.

. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)